Per Curiam.

This is an appeal from the order of the trial court granting plaintiff’s (appellee) motion for summary judgment.
The facts briefly are as follows:
Beth C. Waldo (wife) and defendant Yern Waldo (appellant) were married in 1937 and divorced in Nevada in 1968. John Sanchez, Esq., an attorney licensed to practice law in the State of Nevada, served as counsel for appellant during said divorce proceedings.
The appellant came to Hawaii before September 6, 1968, where he has since resided and worked.
The Nevada divorce decree and judgment was entered on November 26, 1968.
On April 17, 1969, the wife filed a motion for judgment of arrearage, which motion was served on John Sanchez who on May 1, 1969, filed “his opposition” to the motion.
Appellant was never personally served with the motion for judgment of arrearage.
On November 25, 1970, appellant wrote to Mr. Sanchez, to “make no effort on my behalf”.
Daral G. Conklin (Conklin & Kimura of counsel) for defendant-appellant.
Foone Louie for plaintiff-appellee.
On January 13, 1971, the wife filed an affidavit which was served on Mr. Sanchez but not served on appellant.
On March 11, 1971, a hearing was held in Nevada on the wife’s motion for arrearage, and Mr. Sanchez again appeared on behalf of the appellant. A judgment of arrearage was thereafter entered on May 26, 1971.
On May 21, 1971, Mr. Sanchez wrote to the appellant stating that he appeared as appellant’s counsel “even though I had no authority to do so.”
In September, 1971, the wife assigned her judgment to V. Thomas Rice, Esq. (appellee), a resident of the State of Hawaii, who thereafter brought suit on the judgment against the appellant.
PROPRIETY OF THE ORDER GRANTING SUMMARY JUDGMENT
The evidence adduced herein raises a genuine issue as to a material fact; specifically, the question of whether John Sanchez, Esq., had been authorized by appellant to represent the appellant in the proceedings before the court of the State of Nevada relative to the motion for judgment of arrearage. We are of the opinion that the trial court erred in granting summary judgment to the appellee. Del Rosario v. Kohanuinui, 52 Haw. 583, 483 P.2d 181 (1971).
Appellee cites State ex rel. Groves v. First Judicial District Court of Ormsby County, 61 Nev. 269, 125 P.2d 723 (1942), as determinative of the issue herein. We disagree.
Reversed.